Exhibit 10.7

 

Amendment to Employment Agreement

 

This AMENDMENT (this “Amendment”) TO THE EMPLOYMENT AGREEMENT referred to below
is dated February 5 , 2004 and entered into between Genome Therapeutics Corp., a
Massachusetts corporation with its principal place of business and chief
executive office at 100 Beaver St., Waltham, Massachusetts 02154 (the “Company”)
and Steven M. Rauscher with an address at 47 Cary Avenue, Lexington,
Massachusetts 02451 (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of May 9, 2001 (the “Employment Agreement”),

 

WHEREAS, in connection with the Company’s merger with GeneSoft Pharmaceuticals,
Inc., the Company and Executive have agreed to amend the Employment Agreement as
provided hereunder.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. AMENDMENT TO EMPLOYMENT AGREEMENT

 

(a) Paragraph 4(d) is hereby amended by deleting such paragraph in its entirety
and replacing it with a new Paragraph 4(d) as follows:

 

If within two years of a Change of Control (as defined below) of the Company or
the closing of the Genesoft Merger (as defined below), (i) you are terminated
other than for Cause, or (ii) you terminate your employment with the surviving
company due to the fact that (a) the surviving company takes any action that
results in a material diminution in your position, authority or duties as such
position, authority or duties existed immediately prior to the Change of Control
or the Genesoft Merger, as the case may be, provided, however, that your ceasing
to serve as the Chairman of the Board of Directors of the Company following the
Genesoft Merger shall not constitute a material diminution in your position,
authority or duties with the Company, or (b) the surviving company takes any
action that would require you to have your principal place of work changed to
any location outside a thirty-five mile radius of the City of Boston, then, in
the case of either (i) or (ii), the Company will continue to pay your Base
Salary in effect on the Termination Date and provide you with the benefits set
forth in paragraph 2 of this agreement for a period of eighteen (18) months from
the Termination Date. The Company will also pay you on the Termination Date any
Base Salary earned but not paid through the Termination Date. In addition, upon
such termination, your remaining unvested options and non-exercisable restricted
shares will immediately fully vest and all your options shall remain exercisable
for a period equal to the lesser of two years from the Termination Date or until
the final exercise date of the options as determined in the applicable stock
option agreement between yourself and the Company. All severance payments will
be payable in accordance with the normal payroll practices of the Company. If
you are eligible for severance payments under this paragraph 4(d), then the
provisions of paragraph 4(c) above shall not apply to such termination.



--------------------------------------------------------------------------------

(b) Paragraph 4(e) is hereby amended by adding the following definition in
appropriate alphabetic order:

 

“Genesoft Merger” shall mean the consummation of the transactions pursuant to
the Agreement and Plan of Merger and Reorganization, dated as of November 17,
2003, among the Company, Guardian Acquisition, Inc., a wholly-owned subsidiary
of the Company, GeneSoft Pharmaceutics, Inc. (“Genesoft”), and Luke Evnin, as
the representative of the Genesoft stockholders.

 

(c) Paragraph 4(e)(iv) is hereby amended by inserting the following words at the
end of clause (i) thereof: “provided, however, that your ceasing to serve as the
Chairman of the Board of Directors of the Company following the Genesoft Merger
shall not constitute a material diminution in your position, authority or duties
with the Company;”.

 

Section 2. AFFIRMATION OF OTHER TERMS AND PROVISIONS

 

Except as expressly set forth herein, or amended hereby, the parties hereby
ratify, acknowledge, confirm, and agree that all other terms and provisions of
the Employment Agreement shall remain in full force and effect.

 

Section 3. EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof.

 

Section 4. MISCELLANEOUS

 

This Amendment may be executed in any number of counterparts, which together
shall constitute one instrument, and delivery of an executed signature page by
facsimile transmission shall be effective as delivery of a manually executed
counterpart.

 

Section 5. GOVERNING LAW

 

This Amendment shall be governed and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to the conflict of laws
principles thereof.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

GENOME THERAPEUTICS CORP.      

Accepted and Agreed:

/s/    NORBERT RIEDEL       /s/    STEVEN M. RAUSCHER

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Norbert Riedel

Chairman of the Stock Option

and Compensation Committee

      Steven M. Rauscher

 

-3-